Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed November 18, 2020.

3.	Claims 10-12, 18, 53, and 66 have been amended 

4.	Claims 10-12, 18, and 53-68 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in an interview with Bentley J. Olive (Reg. No. 44,985) on January 26, 2021.

7.	The application has been amended as follows:
10. 	(Currently Amendment) A method for sharing of information among a plurality of computing devices in a network, the method comprising: 
at a first computing device of the plurality of computing devices: 

receiving, from a second computing device, a request for information; 
determining a weighted pathway to the at least one among the plurality of computing devices based on the ranking of the at least one among the plurality of computing devices being higher than the others among the plurality of computing device;
communicating, to the at least one among the plurality of computing devices, the request for information via the weighted pathway;
receiving, from the at least one among the plurality of computing devices, identification information of a third computing device for communication of the request for information;
establishing a communication pathway between the second computing device and the third computing device; [[and]]
communicating, to the third computing device via the communication pathway, the request for information;
receiving a response along with content from the third computing device;
communicating the response to the second computing device; 
receiving a rating for the response from the second computing device; and 
adjusting a response credential of the at least one among the plurality of computing devices based on the rating received from the second computing device.

11. 	(Currently Cancelled)

18.	(Currently Cancelled)

53.	(Proposed Amendment) 
The method of claim 10, 
a [[the]] specified geographic area, and
wherein determining ranking among the plurality of computing devices comprises determining an association of the computing devices to the specified geographic area.





55.	(Proposed Amendment) The method of claim 54, wherein determining the specified geographic area comprises determining an area within a predetermined distance of the second computing device, the specified geographic area being the area within the predetermined distance of the second computing device. 

57.	(Proposed Amendment) The method of claim 56, wherein determining the weighted pathway weighted pathway 

58.	(Proposed Amendment) The method of claim 10 [[53]], further comprising at the first computing device:
	receiving indication that the second computing device is located within the specified geographic area; and
communicating, to the second computing device, identification of one or more categories associated with the specified geographic area, and
wherein receiving a request for information comprises receiving identification of the one or more categories.

59.	(Proposed Amendment) The method of claim 58, wherein determining the weighted pathway 

61.	(Proposed Amendment) The method of claim 60, further comprising at the first computing among the plurality of computing devices within the specified geographic area about when the information was provided by the at least one computing device.

62.	(Proposed Amendment) The method of claim 53, further comprising at the first computing device: 
receiving, from the second computing device, an indication of a category to associate with the request for information; and 
communicating the identification of the category to the at least one among the plurality of computing devices.

64.	(Proposed Amendment) The method of claim 53, further comprising managing other weighted pathways for requesting establishment of a communication connection for information from other computing devices to the at least one among the plurality of computing devices, and wherein the managed weighted pathways are based on the one or more user credit levels of the at least one among the plurality of computing devices.

66.	(Proposed Amendment) The method of claim 64, further comprising dynamically changing the weighted pathway 

67.	(Proposed Amendment) The method of claim 66, further comprising directing other requests for establishing communication connections for information based on the dynamically changed weighted pathway. 

69.	(Newly Added Claim) A system for sharing of information among a plurality of computing devices in a network, the system comprising:
a first computing device configured to: 
determine ranking among the plurality of computing devices, wherein at least one among the plurality of computing devices is ranked higher than others among the plurality of computing devices based on response credentials for the plurality of computing devices, wherein the response credentials are based on responses of the at least one among the plurality of computing devices and the others to previous requests for information; 
receive, from a second computing device, a request for information; 

communicate, to the at least one among the plurality of computing devices, the request for information via the weighted pathway;
receive, from the at least one among the plurality of computing devices, identification information of a third computing device for communication of the request for information;
establish a communication pathway between the second computing device and the third computing device;
communicate, to the third computing device via the communication pathway, the request for information;
receive a response along with content from the third computing device;
communicate the response to the second computing device; 
receive a rating for the response from the second computing device; and 
adjusting a response credential of the at least one among the plurality of computing devices based on the rating received from the second computing device.



Allowable Subject Matter
8.	Claims 10, 12, and 53-69 are allowable over prior art of record in light of the arguments presented in the Amendment filed November 18, 2020 and the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining ranking among the plurality of computing devices, wherein at least one among the plurality of computing devices is ranked higher than others among the plurality of computing devices based on response credentials for the plurality of computing devices, wherein the response credentials are based on responses of the at least one among the plurality of computing devices and the others to previous requests for 
Although Jones and Riordan in combination explicitly teach “ranking… based on response credentials” and “weighted pathways”, respectively, neither Jones, Riordan, nor any prior art of record explicitly teaches that the weighted pathway is based on “the ranking of the at least one among the plurality of computing devices being higher than the others among the plurality of computing device” and “adjusting a response credential of the at least one among the plurality of computing devices based on the rating received from the second computing device” as recited.
For at least the reasons above, independent claims 1 and 69 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-73047304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449


/Michael Won/

Primary Examiner

AU 2449

January 26, 2021